Case 0:20-cv-60416-RS Document 24-2 Entered on FLSD Docket 05/21/2020 Page 1 of 5




                    EXHIBIT 2
           Case 0:20-cv-60416-RS Document 24-2 Entered on FLSD Docket 05/21/2020 Page 2 5/18/20,
                                                                                        of 5 4:50 PM
Microsoft reaches Latin America and the Caribbean from Fort Lauderdale base | Miami Herald




       SECTIONS                                                                                                                             SIGN IN   SUBSCRIBE




                Miami, Florida:
                Did you know?
                If You Have No Tickets In 3 Years, We Hope You Know This Genius Tip...

                TAP YOUR AGE:                                18-25         26-35         36-45 46-55                     56-65 Over 65



                                                              BUSINESS MONDAY



        Microsoft reaches Latin America and the Caribbean
                    from Fort Lauderdale base

       BY JOSEPH A. MANN JR.
                                                                                                  !      "       #   $
       SPECIAL TO THE MIAMI HERALD


       DECEMBER 21, 2014 09:13 PM , UPDATED DECEMBER 21, 2014 10:42 PM
                                                                                                 %      &        '   (
                                                                                                 ORDER REPRINT →




                                                                                                                                           VIDEOS
                                                                                                                                                             $



  AT THE HELM: Hernán Rincón is president of Microsoft Latin America, which includes the Caribbean. BILL ZIADY

                Listen to this article now
                05:17      Powered by Trinity Audio
                                                                                                                            The pandemic closed a small Miami
                                                                                                                            bike shop. Now a spike in bike sales
       Microsoft, the iconic software and technology giant, oversees business in 46 countries and                           may save it.
       territories in Latin America and the Caribbean from its regional headquarters in Fort Lauderdale.




https://www.miamiherald.com/news/business/biz-monday/article4783515.html                                                                                  Page 1 of 6
          Case 0:20-cv-60416-RS Document 24-2 Entered on FLSD Docket 05/21/2020 Page 3 5/18/20,
                                                                                       of 5 4:50 PM
Microsoft reaches Latin America and the Caribbean from Fort Lauderdale base | Miami Herald


      “For Microsoft, Latin America is a highly relevant region where we focus on supporting economic
                                                                                                                                               $
      growth and improving the quality of life in our communities,” said Colombian-born Hernán
      Rincón, president of Microsoft Latin America.

      “We have experienced a signiﬁcant expansion in the region,” said Rincón, an engineer who began
      working for Microsoft 12 years ago and took over as head of Latin America and the Caribbean in
      2007.

                                                                                                           Paraiso Miami Beach showcases
                                                                                                           sustainable swimwear fashion
                    TOP ARTICLES
                                                                                                           VIEW MORE VIDEO →


                                                                                                                        TRENDING STORIES

                                                                                                           No information. No way off. 100,000
                                                                                                           crew members remain in cruise ship
                                                                                                           limbo for months
                                                                                                           UPDATED 2 HOURS 20 MINUTES AGO



                                                                                                           Miami-Dade and Broward see 285
                                                                                                           new coronavirus cases as counties
                                                                                                           reopen for business
                                                                                                           UPDATED 5 HOURS 28 MINUTES AGO



                    In Miami’s record heat, she sheltered at home with no                                  Miami-Dade and Broward see 285
                    A.C. Then, a doctor decided to help                                                    new coronavirus cases as counties
                                                                                                           reopen for business
                                                                                                           UPDATED 5 HOURS 28 MINUTES AGO



      “Our customers are looking for solutions and services that can help them with their biggest          SPONSORED CONTENT

      problems. We are reinventing productivity to empower every person and every organization on the      FDA-Approved Keto Pill
      planet to do more and achieve more,” by providing products and services like the cloud-based         That Melts 17LBS Belly Fat
                                                                                                           Each Week! !
      Oﬃce 365, Windows 10, the Azure Cloud Platform, OneDrive and many others, he added.
                                                                                                           BY HEALTH NEWS HOME



                                                                                                           Florida Keys to reopen to visitors
                                                                                                           June 1, leaders say. Hotels will
         Local news has never been more important                                                          reopen, checkpoints to end
         Subscribe for unlimited digital access to the news that matters to your community.                UPDATED 6 HOURS 26 MINUTES AGO


           #READLOCAL
                                                                                                           Miami theme park goes retro with
                                                                                                           new drive-in as COVID-19 keeps
                                                                                                           movie theaters closed
                                                                                                           UPDATED 1 HOUR 15 MINUTES AGO
      For example, the Mexican government’s Tax Administration System (SAT) chose Microsoft’s Azure
      cloud computing services to help it securely and eﬃciently manage tens of millions of tax returns.

      After implementing Microsoft’s cloud system, the government said it could eﬃciently handle peak
      traﬃc of up to 34 million electronic documents per day, and that the number of tax returns
      processed in 2013 was up 8.24 percent over 2012. In addition to faster processing of returns, the
      Microsoft system provided secure management of sensitive and conﬁdential tax information on its
      cloud.

      Microsoft develops, licenses and sells a wide range of computer software products, personal
      computers, cloud-based services, consumer electronics and other services to individuals,
      companies, government entities and other organizations.

      The company, whose world headquarters is in Redmond, Washington, set up its regional oﬃce in
      South Florida 1994 with about 20 employees. In charge of all sales, marketing and services


https://www.miamiherald.com/news/business/biz-monday/article4783515.html                                                                    Page 2 of 6
          Case 0:20-cv-60416-RS Document 24-2 Entered on FLSD Docket 05/21/2020 Page 4 5/18/20,
                                                                                       of 5 4:50 PM
Microsoft reaches Latin America and the Caribbean from Fort Lauderdale base | Miami Herald


      operations in Latin America and the Caribbean, Microsoft’s Fort Lauderdale headquarters today
      has 400 employees. The company has another 3,600 throughout the region. The Fort Lauderdale
      oﬃce also has a sales staﬀ that covers the southeast United States.

      The regional headcount will grow even larger. Microsoft took over Nokia’s mobile device business
      and is incorporating former Nokia employees into its ranks.

      Microsoft operates through 39 regional oﬃces in 21 countries and has manufacturing facilities in
      Brazil and Mexico, its two largest markets in the region.

      It runs 20 innovation centers throughout the region, which provide students, start-up companies,
      government organizations and local communities access to technology and tools for job creation.

      Microsoft also partners with the Inter-American Development Bank and the Organization of
      American States to help provide technology and technology training to students, communities and
      government agencies, improve education and create jobs.

      “We have been doing business in Latin America and the Caribbean for almost 30 years,” reaching
      individual consumers and businesses, said Rincón, who received a bachelor’s degree in
      mathematics and computer science from the State University of New York (SUNY), a master’s
      degree in industrial engineering from the University of the Andes in Colombia and a master’s
      degree from Harvard University’s John F. Kennedy School of Government.

      Aside from the direct jobs Microsoft has created in the region, Rincón noted that “a huge part of
      our business” is carried out by the company’s 80,000 business partners, local and regional ﬁrms
      that represent Microsoft, sell its products and services and provide support to customers. These
      partners and their “ecosystem of over 846,000 developers” have generated more than 1 million
      jobs in the region, Rincón noted.

      To provide direct assistance to communities, help educate young people and expand the use of its
      products, Microsoft also has donated over $395 million in software and cash in the region through
      programs providing Oﬃce 365 to non-proﬁt organizations and for students.

      Microsoft competes with a host of other hi-tech companies, like Google, Apple, IBM, Sony,
      Samsung, Nintendo and many others. It had worldwide revenues of $86.8 billion in ﬁscal year
      2014, which ended June 30, and does not break out regional ﬁgures on revenue or investment.

      Despite this, Microsoft has seen substantial growth in Latin America, and Rincón sees three areas
      where his company and regional ﬁrms can develop new opportunities: computing, big data and
      mobility.

      “Many companies are looking for the smoothest path to reimagining their business models,
      processes and teams,” Rincón said. Microsoft has invested $15 billion to build its cloud
      infrastructure, which oﬀers businesses great ﬂexibility, mobility and costs based on use, not capital
      investments. In addition, technological tools — like Oﬃce 365, business intelligence systems for
      managing big data and software and services that eﬀectively link companies, employee and
      customers via mobile devices — will provide companies with signiﬁcant new beneﬁts.

      “A total of 50,000 companies are using Oﬃce 365 in the region, and we have seen triple-digit
      growth since the launch of Oﬃce 365 and Azure,” he said.

      “The digital age is changing how we do business.”

      The writer can be reached at josephmannjr@gmail.com

      Microsoft Latin America

      Business: Microsoft’s headquarters for Latin America and the Caribbean provides sales, marketing
      and support to the 46 countries and territories in the region where the company has a presence. It


https://www.miamiherald.com/news/business/biz-monday/article4783515.html                                      Page 3 of 6
          Case 0:20-cv-60416-RS Document 24-2 Entered on FLSD Docket 05/21/2020 Page 5 5/18/20,
                                                                                       of 5 4:50 PM
Microsoft reaches Latin America and the Caribbean from Fort Lauderdale base | Miami Herald


      also has personnel covering ﬁnance, human resources and legal aﬀairs. In addition, the oﬃce is the
      base for a separate sales group dedicated to the Southeast U.S. Microsoft Corp. develops, licenses
      and sells a wide range of computer software, personal computers, cloud-based services, consumer
      electronics and other services to individuals, companies, government entities and other
      organizations.

      World headquarters: Redmond, Wash.

      Regional headquarters for Latin America and the Caribbean: 6750 North Andrews Ave., Fort
      Lauderdale

      Regional president: Hernán Rincón

      Founded: Microsoft Corp. was founded in 1975; the Latin America and Caribbean regional oﬃce
      was set up in 1994.

      Employees: 400 in Fort Lauderdale, about 3,600 more in Latin America and the Caribbean and
      more than 128,000 worldwide. The company is adding employees as a result of its acquisition of
      Nokia’s mobile device business.

      Ownership: publicly traded

      Competition: Apple, Google, Android, Blackberry, Sony, Nintendo, Samsung, Hewlett-Packard,
      IBM and others.

      Revenues: Microsoft Corp. had net revenues of $86.8 billion worldwide in ﬁscal year 2014, which
      ended June 30, 2014. Revenues for the Latin America and Caribbean region were not available.

      Website: www.microsoft.com

      Source: Microsoft Latin America


       COMMENTS )




https://www.miamiherald.com/news/business/biz-monday/article4783515.html                                   Page 4 of 6
